Title: To James Madison from Edward Coles, 12 October 1825
From: Coles, Edward
To: Madison, James


        
          My dear Sir:
          Waynesborough Oct: 12. 1825
        
        I left the Green Mountain this morning, and am this far on my way to Illinois. Altho’ I am fatigued I cannot retire to rest before I express to you my great concern at not having seen you, agreeably to my promise, during your late visit at Monticello: I set out on Monday, the day of the Court, in the rain, but with the hope that it would not rain much, and that I might reach Charlottsville without getting wet. But before I arrived at my Brothers the rain increased to such a degree as to render it necessary for me to stop at his house to prevent my getting wet, where I remained under the hope that the rain would cease and enable me in the course of the day to go on to Monticello. But in this I was disappointed—And was prevented from going the next day from having been led to believe from what Mrs. M. said that you would not stay longer than Tuesday morning at Monticello. It was not until Saturday evening that I learned from Mr. Cabell that you had been detained by the disorderly proceeding at the University all the week. If I had recd: the least hint that there had been any probability of your having been detained I should certainly have gone to Monticello. Indeed I was so anxious to have seen you there that I declined going to Nelson

County to the wedding of my Nephew. I was not only anxious to enjoy the pleasure which I always find in your company, but I flattered myself with the hope of prevailing on you and Mrs. M. to pay me and your other friends on the Green Mountain a visit previous to your return home. And in addition to this, I had particular reasons for wishing to see you & Mr. Jefferson previous to my leaving the State, and conversing with you on subjects interesting to you both, and particularly so to me.
        I write you this hasty not[e] in the public room of a tavern, and can only add the renewal of assurances to you and Mrs. M. of my sincere & devoted regard
        
          Edward Coles
        
      